              Case 1:21-cv-00279-AWI-GSA Document 15 Filed 07/30/21 Page 1 of 1


1
                                    IN THE UNITED STATES DISTRICT COURT
2
                                        EASTERN DISTRICT OF CALIFORNIA
3

4
     ANA LAURA JIMENEZ,                                   CASE NO. 1:21-cv-00279-GSA-AWI
5
                                  Plaintiff,              ORDER GRANTING MOTION FOR WAIVER OF
6                                                         REQUIREMENT FOR DEFENDANT TO FILE
                             v.                           PAPER COPY OF CERTIFIED ADMINISTRATIVE
7                                                         RECORD WITH THE COURT
     ANDREW SAUL, Commissioner of Social
8    Security,                                            (Doc. 13)
9                                 Defendant.
10

11
              Defendant’s motion for waiver of the Court’s requirement to file a hard copy of the Certified
12
     Administrative Record is granted.
13

14
              IT IS SO ORDERED.
15

16
     Dated:     July 30, 2021                     /s/ Gary S. Austin_______________
                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                          1
30
